Cline, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the wool traveling rugs, wool dressing gowns, and wool mufflers involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed, ready for shipment to the United States, is as follows:
Appraised unit value plus l}i% plus packing.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
It is further agreed that this case may be submitted on the foregoing stipulation.
On tbe agreed facts I find tbat foreign value, as tbat term is defined in section 402 (c) of tbe Tariff Act of 1930, as amended, is tbe proper basis for tbe determination of value of tbe merchandise herein involved, and tbat tbe foreign values of tbe wool traveling rugs, wool dressing gowns, and wool mufflers are tbe appraised unit value plus 1 % per centum and plus packing.
Judgment will be entered accordingly.